Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 10/9/2020. 
The following is the status of claims: 
Claims 1, 6, and 11 have been amended; 
Claims 18 and 23 have been cancelled; and Claim 24 is added.
Thus, Claims 1-17, 19-22, and 24 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 10/9/2020, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-17, 19-22, and 24 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 6, and 11, the claimed features in
independent claim 1 (and substantially similar independent claim 6 and claim 11):

“a method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for query suggestion, the method comprising:


keys identified from the data;

receiving a first portion of an input from a person;

obtaining, with respect to the first portion of the input, a first set of query suggestions
based on the person corpus;

receiving, subsequent to the first portion of the input, a second portion of the input from
the person;

obtaining, with respect to the first and second portions of the input, a second set of query
suggestions from the person corpus, wherein the obtaining includes:

determining, for each query suggestion of the first set and the second set of query
suggestions, a type of data source from which the query suggestion is obtained, and
determining, based on the type of data source, an information extraction model to
be applied to the data source to obtain the query suggestion; and

presenting at least some of the first set and second set of query suggestions”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.


The closest prior art:
LuVogt et al., US Pub. No. 2013/0290110 A1, teaches an improved method by which users receive content recommendations from a personalized, generalized recommendation service that aggregates and selects content of high personal relevance to each individual user from a large pool of both personal and public content, where the received content is filtered and the content determined to be relevant is cached, and when a user request for content is received, the cached content is rescored and the content determined to be most relevant based on satisfaction of a relevance threshold is selected and forwarded to the user, where feedback
methodologies are also implemented so that a user's actions are taken into consideration in real time and can affect subsequent recommendations to the user;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 10/5/2015, with particular attention to paragraphs 0112-0117; and the examiner also found figures 5 and 6 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/10/2021